ON APPELLEES’ MOTION FOR CERTIFICATION
PER CURIAM.
We grant appellees’ motion for certification and certify the following question to be of great public importance:
IN DETERMINING WHEN THE STATUTE OF LIMITATIONS BEGINS TO RUN ON THE COMMON LAW TORT OF CREDIT SLANDER, SHOULD COURTS APPLY THE “SINGLE PUBLICATION RULE” AT ISSUE IN WAGNER, NUGENT, JOHNSON, ROTH, ROMANO, ERIK-*638SON & KUPFER, P.A. v. FLANAGAN, 629 So.2d 113 (Fla.1993), OR THE “MULTIPLE PUBLICATION RULE?”
DELL, POLEN and STEVENSON, JJ., concur.